WEINGARTEN REALTY INVESTORS NOTICE OF ANNUAL MEETING OF SHAREHOLDERS May 7, 2008 To Our Shareholders: You are invited to attend our annual meeting of shareholders that will be held at our corporate office located at 2600 Citadel Plaza Drive, Houston, Texas 77008, on Wednesday, May 7, 2008, at 9:00 a.m., Houston time.The purpose of the meeting is to vote on the following proposals: Proposal 1: To elect nine trust managers to serve until their successors are elected and qualified. Proposal 2: To ratify the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2008. Shareholders of record at the close of business on March 14, 2008 are entitled to notice of, and to vote at, the annual meeting.A proxy card and a copy of our annual report to shareholders for the fiscal year ended December 31, 2007 are enclosed with this notice of annual meeting and proxy statement. Your vote is important.Accordingly, you are asked to vote, whether or not you plan to attend the annual meeting.You may vote by: (i) mail by marking, signing, dating and returning the accompanying proxy card in the postage-paid envelope we have provided, or returning it to Weingarten Realty Investors, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717, (ii) using the Internet at www.proxyvote.com, (iii) phone by calling 1-800-690-6903, or (iv) attending the annual meeting and voting in person.
